Name: Regulation (EEC) No 2566/70 of the Commission of 18 December 1970 supplementing Regulation (EEC) No 497/70 on rules for the application of export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  organisation of transport;  trade policy
 Date Published: nan

 872 Official Journal of the European Communities 19.12.70 Official Journal of the European Communities No L 275/23 REGULATION (EEC) No 2566/70 OF THE COMMISSION of 18 December 1970 supplementing Regulation (EEC) No 497/70 on rules for the application of export refunds on fruit and vegetables Article 1 The following Article 2a shall be added to Regulation (EEC) No 497/703 : 'Article 2a THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 159/66/EEC1 of 25 October 1966 laying down additional provisions on the common organisation of the market in fruit and vegetables, as amended by Regulation (EEC) No 25 15/69 ,2 and in particular Article 11a (4) thereof; Whereas, where provision is made for an increase in a refund to take account of the need to transport certain products to their destination via the Cape of Good Hope, it is advisable to verify that the goods actually take that route ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Fruit and Vegetables ; For products for which an increase in the amount of the refund is provided for because of the need to transport them to their destination via the Cape of Good Hope, the amount of that increase shall be paid only when proof is furnished by the person concerned that that route has in fact been taken for transporting the products in question . That proof shall be furnished by the presentation of an appropriate ship 's document.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . HAS ADOPTED THIS REGULATION : It shall take effect from 5 November 1970. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1970 . For the Commission The President Franco M. MALFATTI 1 OJ No 192, 27.10.1966, p. 3286/66. 2 OJ No 318, 18.12.1969, p. 10 . 3 OJ No L 62, 18.3.1970, p . 15 .